DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 6, 10, 14, 16, and 20 are amended. Claims 2-5, 7-9, 11-13, 15, and 17-19 are as previously presented. This is a final office action in response to the arguments and amendments filed 10/7/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 10/7/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 9-13 under the heading “The Rejection of Claims 1-3, 6, 8-14, 16, 18, and 19 Under 35 U.S.C. §103”), the arguments are not persuasive. 
The arguments (p. 10-11) state that the references of US2019/0266264A1 (Michalakis) and US2019/0229976A1 (Dhesikan et al.) do not include the subject matter of the independent claims, Michalakis teaches the updating of a likelihood for a specific predefined event type from a first 0% likelihood of storage to a second 100% storage likelihood (see Michalakis [0013, 0014]) which is based on the parameter of the specific predefined event type (see [0013] based on any input parameter of the event request, e.g. a sensor type) and the request for data on the specific predefined event type can be seen as a rule dictating these likelihoods. Dhesikan et al. teaches that a rule can apply to various grades (see Dhesikan et al. [0028, 0029]), for example stating that an anomaly event relating to the brakes with a grade level of warning or higher must be reported. A braking anomaly with a warning grade can be considered as a different “event type” than a braking anomaly with a higher (e.g. error or fatal) grade. Under this interpretation, and in combination with Michalakis, the creation of a rule for a specific predefined event type (an event with a warning grade) and corresponding update in likelihood would also cause a change or updating of likelihood for a second event type (the event with error or fatal grade) which is an updating of a third likelihood to a fourth likelihood, which takes place because of the “or higher” clause in the rule (as taught by Dhesikan et al. [0029]) and is based on the specific predefined event type (and therefore the parameter from Michalakis). Therefore, the combination of references is determined to read on the claim and the rejection is maintained (see complete mapping under Claim Rejections - 103 below). The arguments (p. 12) mention the grades of Dhesikan et al. but do not provide reasoned arguments against this particular interpretation. The remaining arguments rely on the dependency to independent claims and no reasoned arguments are provided and the rejections are therefore maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 16, the claims include the phrase “wherein a storage priority… controls a likelihood that the autonomous vehicle stores...” In this phrase, the likelihood is recited as a result or effect, which is controlled by the storage priority. However, the claims additionally recite “update a specific storage priority… from a first likelihood to a different second likelihood” and “to update a second storage priority… from a third likelihood to a different fourth likelihood” and in these phrases, the “likelihood” appears to refer to some value or parameter that is positively being changed. The scope of the term “likelihood” and the updating of the likelihoods in the claims is therefore unclear, as the different claim language makes it indefinite as to whether the control of likelihood and updating are merely describing the result of the storage priority, or are reciting e.g. that a likelihood parameter is included
Additionally, the phrase “a third likelihood to a different fourth likelihood” renders the claims indefinite. The previous phrase in the claim “a first likelihood to a different second likelihood” appears clear in that the second likelihood is different from the first likelihood. However, it is not clear whether the “different fourth likelihood” is relative to (i.e. only must be different from) the third likelihood, or if the term “different” means it is different from either the first or second likelihood, or both, or all previously mentioned likelihoods. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as “a third likelihood to a fourth likelihood, the fourth likelihood being different than the third likelihood.” For the purposes of clarity and consistency it is also recommended to amend “different second likelihood" to instead read "second likelihood, the second likelihood being different than the first likelihood."
Claims 2-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-15) and Claim 16 (for Claims 17-20) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.).

Regarding Claim 1, Michalakis discloses a computing system (see Figure 2, [0021] computing device 200 running data coordination system 170) comprising:
a processor (see [0023] processor 204); and
memory that stores computer-executable instructions (see [0023] memory 214 with instructions) that, when executed by the processor, cause the processor to perform acts comprising:
receiving, at the computing system, a request to store sensor system outputs for a specific predefined event type (see [0013] the server processing a request to capture data for a specific predefined event such as the vehicle traveling in intersections or hitting potholes), wherein the specific predefined event type comprises a type of event detectable by at least one sensor system of an autonomous vehicle (see [0013] intersections may be captured via LIDAR or camera data may be captured for a pothole, i.e. the event occurrence is a situation for which data can be captured by at least one sensor system, [0028] and may be captured by autonomous vehicles); and
responsive to receiving the request, remotely causing the autonomous vehicle to update storage priorities respectively associated with various predefined event types (see [0013, 0014] the system may process and send one or more requests. I.e. for the case of a plurality of requests, the storage priorities for various events are updated responsive to at least the specific request), wherein a storage  (see [0015] if the sensor data matches the criteria for a request, the sensor data and metadata are stored and tagged, using (Figure 1, [0026]), sensor data store 119 in the vehicle. In other words, the storage priority (the request information pertaining to a specific event) controls likelihood of sensor system output storage to be 100% for detected events), wherein remotely causing the autonomous vehicle to update the storage priorities respectively associated with the various predefined event types includes remotely causing the autonomous vehicle to update a specific storage priority associated with the specific predefined event type from a first likelihood to a different second likelihood (see [0013, 0014] the system may process and transmit one or more requests. I.e. for the case of a plurality of requests the updating of the various event type storage priorities will at least include the likelihood for the specific request being updated from 0% to 100%) based on a parameter of the specific predefined event type (see [0013] the request includes particular sensors to capture a predefined event, i.e. the updated request information (storage priority) is caused to be updated based on (using an input of) a sensor parameter related to the event).


As above, Michalakis discloses handling a plurality of requests (see [0013, 0014]) and the remotely updating being based on the parameter of the specific predefined event type (see mapping above and [0013] based on the requested particular sensor).

Michalakis does not explicitly recite:

wherein remotely causing the autonomous vehicle to update the storage priorities respectively associated with the various predefined event types further includes remotely causing the autonomous vehicle to update a second storage priority associated with a second predefined event type from a third likelihood to a different fourth likelihood based on the parameter of the specific predefined event type.

However Dhesikan et al. teaches a technique in reporting vehicle event data (see [0019], handling reports related to vehicle events such as anomalies),
wherein the storage priorities (see [0029] probabilities for reporting) respectively associated with the various predefined event types are remotely caused to be updated based on the request to store outputs for the specific predefined event type (see [0029] a reporting policy 370 has plural rules for different grades/events, and [0027, 0030] the data center may update the reporting policy based on a change for one anomaly, and send an updated version of the reporting policy for updating the reporting engine 360 which Is maintained in a vehicle. In other words, the entire reporting policy (including the plural rules (storage priorities) for various predefined event types) is remotely caused to be updated based on a request for a single specific predefined event type), and
wherein remotely causing the vehicle to update the storage priorities respectively associated with the various predefined event types (see [0030] the remote updating of the reporting policy) further includes remotely causing the vehicle to update a second storage priority associated with a second predefined event type from a third likelihood to a different fourth likelihood (see [0028] anomalies have different grades and [0029] a rule can state that a certain anomaly with multiple specified grades (e.g. Warning or higher) should be reported. In other words, a request for storage of a specific predefined event type (e.g. a warning grade anomaly) further includes updating of a likelihood for a second predefined event type (e.g. an error or fatal grade anomaly)).


Michalakis further discloses that the vehicle stores data for reporting and may delete excluded data (see [0034, 0035]).
Michalakis does not explicitly recite:
wherein the likelihood causes a subset of sensor system outputs of detected occurrences of the corresponding predefined event type to be stored by the autonomous vehicle and a remaining subset of sensor system outputs of detected occurrences of the corresponding predefined event type to be discarded by the autonomous vehicle.

However Dhesikan et al. teaches the technique as above,
wherein the likelihood causes a subset of sensor system outputs of detected occurrences of the corresponding predefined event type to be reported by the vehicle and a remaining subset of sensor system outputs of detected occurrences of the corresponding predefined event type to be discarded by the vehicle (see [0029] probability is one variable which can be used to set a reporting policy, and see [0032, 0034, 0035], Table 1, a rule for reporting is provided by the data center, and a reporting policy may use a probabilistic action, wherein with probability p, the anomaly (event) is reported, or else the report is discarded).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the event reporting system of Michalakis (which updates a storage priority for a specific predefined event type from a first 0% likelihood to a second 100% likelihood, based on the parameter of the specific predefined event type) and the requests in Michalakis to allow rules regarding grades, and Dhesikan et al., (resulting in the updating further including the updating a storage priority for a second predefined event type from a third 0% likelihood to a fourth 100% likelihood) with the motivation of enhancing the flexibility of the system and providing ways to handle data from large numbers of connected vehicles while managing the network related costs associated with event reporting (see Dhesikan et al. [0030, 0031]).

Regarding Claim 2, Michalakis discloses the computing system of claim 1, wherein the request further indicates a number of the detected occurrences of the specific predefined event type for which sensor system outputs are to be stored (see [0013] a request can include a number of incidents to collect), wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on the indicated number (see [0015] the request can be marked complete and cancelled when the requested number of incidents has been captured. I.e. the storage priority may be updated to indicate a 0% likelihood based on the indicated number of events being fulfilled).

Regarding Claim 3, Michalakis discloses the computing system of claim 2, the acts further comprising:
receiving event data from the autonomous vehicle signifying sensor system outputs stored in the autonomous vehicle when the autonomous vehicle detects the specific predefined event type (see Figure 5, [0058], the selected data set (the sensor data responsive to the request) is sent from the vehicle, using a network, to request fulfillment module 340 in the data coordination system), wherein the event data further indicates the number of the detected occurrences of the specific predefined event type that cause the autonomous vehicle to store the sensor system outputs (see [0015] the data coordination system can receive information on how many incidents the capable vehicle has captured); and
responsive to receiving the event data, remotely causing the autonomous vehicle to update the specific storage priority associated with the specific predefined event type (see [0015], once the requested number of incidents has been captured, the data coordination system can mark the request completed and cancel the request, i.e. the storage priorities (instructions to capture data) for a specific event are updated), wherein the specific storage priority associated with the specific predefined event type is remotely caused to be updated based on a remaining number of the detected occurrences to be stored, wherein the remaining number of the detected occurrences to be stored is based on the indicated number in the request and the number of the detected occurrences indicated in the event data (see [0013, 0015] the storage priority is updated based on the request being completed (the remaining number being 0) which is based on the indicated number in the original request).

Regarding Claim 4, Michalakis further discloses the updating being based on a new storage rule (see [0014] the sending of the new request).

Michalakis does not explicitly recite the computing system of claim 1, wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on another storage priority associated with another predefined event type in the storage priorities.

However Dhesikan et al. teaches the technique in reporting as above,
wherein the specific storage priority associated with the specific predefined event type (see [0029] the 1.0 reporting probability for a warning grade anomaly) is further remotely caused to be (see [0030] the modifying of the reporting policy) based on another storage priority associated with another predefined event type in the storage priorities (see [0029] based on the rule, which also specifies another storage priority associated with the error or fatal grade. I.e. another storage priority for a different grade (another event type)).
The motivation to combine Michalakis and Dhesikan et al. was provided above in the rejection of Claim 1. 

Regarding Claim 6, Michalakis discloses the computing system of claim 1, wherein remotely causing the autonomous vehicle to update the storage priorities respectively associated with the various predefined event types (see [0013, 0014] the sending of plural requests) further includes remotely causing the autonomous vehicle to update a storage priority associated with a third predefined event type, wherein the third predefined event type is different from the specific predefined event type and the second predefined event type (see [0013, 0014] a request can be for a completely different event (such as the vehicle hitting a pothole vs navigating an intersection) which is a third predefined event type relative to the specific predefined event type and the second predefined event type (which is similar but of a different grade, per the combination with Dhesikan et al.)).

Regarding Claim 8, Michalakis discloses the computing system of claim 1, wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on a storage capacity of the autonomous vehicle to store the sensor system outputs (see [0014] updating of the request information includes associating the request with capable vehicles, and see [0015, 0026, 0028], capable vehicles (such as those in Fig. 1) include a local system to store sensor data such as sensor data 119. In other words, the causing of the updating of the storage priority is based on a storage capacity being available to store sensor data and therefore handle the request).

Regarding Claim 9, Michalakis discloses the computing system of claim 1, wherein the autonomous vehicle is in a fleet of autonomous vehicles (see [0003] data collection for one or more capable vehicles [0028] which may be autonomous), wherein other autonomous vehicles in the fleet are remotely caused to update storage priorities respectively associated with the various predefined event types used by the other autonomous vehicles in response to receiving the request (see [0014] the data coordination system can send the plural requests to a plurality of vehicles, for example a fleet of 10K vehicles, and [0015] in the capable vehicles, when sensor data matches a criteria for a request, sensor data is stored. I.e. the request for all vehicles results in the other vehicles in the fleet remotely updating storage priorities).

Regarding Claim 10, Michalakis discloses a method (see [0014] data coordination system and method performed by computing device 200) comprising:
receiving, at a computing system, a request to store sensor system outputs for a specific predefined event type (see [0013] the server processing a request to capture data for a specific predefined event such as the vehicle traveling in intersections or hitting potholes), wherein the specific predefined event type comprises a type of event detectable by at least one sensor of an autonomous vehicle (see [0013] intersections may be captured via LIDAR or camera data may be captured for a pothole, i.e. the event occurrence is a situation for which data can be captured by at least one sensor system, [0028] and may be captured by autonomous vehicles); and
responsive to receiving the request, remotely causing the autonomous vehicle to update storage priorities respectively associated with the various predefined event types (see [0013, 0014] the system may process and transmit one or more requests. I.e. for the case of a plurality of requests, the storage priorities for various events are updated responsive to at least the specific request), wherein the  (see [0015] if the sensor data matches the criteria for a request, the sensor data and metadata are stored and tagged, using (Figure 1, [0026]), sensor data store 119 in the vehicle. In other words, the storage priority (the request information pertaining to a specific event) controls a 100% likelihood that detection of that specific event causes sensor system output storage), wherein the storage priority associated with the specific predefined event type is remotely caused to be updated from a first likelihood to a different second likelihood (see [0013, 0014] the system may process and transmit one or more requests. I.e. for the case of a plurality of requests the updating of the various event type storage priorities will at least include the likelihood for the specific request being updated from 0% to 100%) based on a parameter of the specific predefined event type (see [0013] the request includes particular sensors to capture a predefined event, i.e. the updated request information (storage priority) is caused to be updated based on (using an input of) a sensor parameter related to the event).

As above, Michalakis discloses handling a plurality of requests (see [0013, 0014]) and the remotely updating being based on the parameter of the specific predefined event type (see mapping above and [0013] based on the requested particular sensor).
Michalakis does not explicitly recite:
wherein the storage priorities respectively associated with the various predefined event types are remotely caused to be updated based on the request to store sensor system outputs for the specific predefined event type,
wherein remotely causing the autonomous vehicle to update the storage priorities respectively associated with the various predefined event types further includes remotely causing the autonomous 

However Dhesikan et al. teaches a technique in reporting vehicle event data (see [0019], handling reports related to vehicle events such as anomalies),
wherein the storage priorities (see [0029] probabilities for reporting) respectively associated with the various predefined event types are remotely caused to be updated based on the request to store outputs for the specific predefined event type (see [0029] a reporting policy 370 has plural rules for different grades/events, and [0027, 0030] the data center may update the reporting policy based on a change for one anomaly, and send an updated version of the reporting policy for updating the reporting engine 360 which Is maintained in a vehicle. In other words, the entire reporting policy (including the plural rules (storage priorities) for various predefined event types) is remotely caused to be updated based on a request for a single specific predefined event type), and
wherein remotely causing the vehicle to update the storage priorities respectively associated with the various predefined event types (see [0030] the remote updating of the reporting policy) further includes remotely causing the vehicle to update a second storage priority associated with a second predefined event type from a third likelihood to a different fourth likelihood (see [0028] anomalies have different grades and [0029] a rule can state that a certain anomaly with multiple specified grades (e.g. Warning or higher) should be reported. In other words, a request for storage of a specific predefined event type (e.g. a warning grade anomaly) further includes updating of a likelihood for a second predefined event type (e.g. an error or fatal grade anomaly)).


Michalakis further discloses that the vehicle stores data for reporting and may delete excluded data (see [0034, 0035]).
Michalakis does not explicitly recite:
wherein the likelihood causes a subset of sensor system outputs of detected occurrences of the corresponding predefined event type to be stored by the autonomous vehicle and a remaining subset of sensor system outputs of detected occurrences of the corresponding predefined event type to be discarded by the autonomous vehicle.

However Dhesikan et al. teaches the technique as above,
wherein the likelihood causes a subset of outputs of detected occurrences of the corresponding predefined event type to be stored by the vehicle and a remaining subset of outputs of detected occurrences of the corresponding predefined event type to be discarded by the vehicle (see [0029] probability is one variable which can be used to set a reporting policy, and see [0032, 0034, 0035], Table 1, a rule for reporting is provided by the data center, and a reporting policy may use a probabilistic action, wherein with probability p, the anomaly (event) is reported, or else the report is discarded).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the event reporting method of Michalakis (which updates a storage priority for a specific predefined event type from a first 0% likelihood to a second 100% likelihood, based on the parameter of the specific predefined event type) and the requests in Michalakis to allow rules regarding grades, and probabilistic action, as is taught by Dhesikan et al., (resulting in the updating further including the updating a storage priority for a second predefined event type from a third 0% likelihood to a fourth 100% likelihood) with the motivation of enhancing the flexibility of the system and providing ways to (see Dhesikan et al. [0030, 0031]).

Regarding Claim 11, Michalakis discloses the method of claim 10, wherein the request further indicates a number of the detected occurrences of the specific predefined event type for which sensor system outputs are to be stored (see [0013] a request can include a number or range of incidents to collect), wherein the storage priority associated with the specific predefined event type is further remotely caused to be updated based on the indicated number (see [0015] the request can be marked complete and cancelled when the requested number of incidents has been captured. I.e. the storage priority may be set to 0% likelihood based on the indicated number of events being fulfilled).

Regarding Claim 12, Michalakis discloses the method of claim 11, further comprising:
receiving event data from the autonomous vehicle signifying the sensor system outputs stored in the autonomous vehicle when the autonomous vehicle detects the specific predefined event type (see Figure 5, [0058], the selected data set (the sensor data responsive to the request) is sent from the vehicle, using a network, to request fulfillment module 340 in the data coordination system), wherein the event data further indicates the number of the detected occurrences of the specific predefined event type that cause the autonomous vehicle to store the sensor system outputs (see [0015] the data coordination system can receive information on how many incidents the capable vehicle has captured); and
responsive to receiving the event data, remotely causing the autonomous vehicle to update the storage priority associated with the specific predefined event type (see [0015], once the requested number of incidents has been captured, the data coordination system can mark the request completed and cancel the request, i.e. the storage priorities (instructions to capture data) for a specific event are updated), wherein the storage priority associated with the specific predefined event is newly remotely caused to be updated based on a remaining number of the detected occurrences to be stored, wherein the remaining number of the detected occurrences to be stored is based on the indicated number in the request and the number of the detected occurrences indicated in the event data (see [0013, 0015] the storage priority is updated based on the request being completed (the remaining number being 0) which is based on the indicated number in the original request).

Regarding Claim 13, Michalakis discloses the method of claim 10, wherein the autonomous vehicle is in a fleet of autonomous vehicles (see [0003] data collection for one or more capable vehicles [0028] which may be autonomous), wherein other autonomous vehicles in the fleet are remotely caused to update storage priorities respectively associated with the various predefined event types used by the other autonomous vehicles (see [0014] the data coordination system can send plural requests to a plurality of vehicles, for example a fleet of 10K vehicles, and [0015] in the capable vehicles, when sensor data matches a criteria for a request, sensor data is stored. I.e. the requests for all vehicles results in the other vehicles in the fleet remotely updating storage priorities).

Regarding Claim 14, Michalakis discloses the method of claim 10, wherein remotely causing the autonomous vehicle to update the storage priorities respectively associated with the various predefined event types (see [0013, 0014] the sending of plural requests) further includes remotely causing the autonomous vehicle to update a third storage priority associated with a third predefined event type, wherein the third predefined event type is different from the specific predefined event type and the second predefined event type (see [0013, 0014] a request can be for a completely different event (such as the vehicle hitting a pothole vs navigating an intersection) which is a third predefined event type relative to the specific predefined event type and the second predefined event type (which is similar but of a different grade, per the combination with Dhesikan et al.)).

Regarding Claim 16, Michalakis discloses a computer-readable storage medium comprising instructions that, when executed by a processor (see [0023] processor 204 and memory 214 with instructions), cause the processor to perform acts comprising:
receiving a request to store sensor system outputs for a specific predefined event type (see [0013] the server processing a request to capture data for a specific predefined event such as the vehicle traveling in intersections or hitting potholes), wherein the specific predefined event type comprises a type of event detectable by at least one sensor of an autonomous vehicle(see [0013] intersections may be captured via LIDAR or camera data may be captured for a pothole, i.e. the event occurrence is a situation for which data can be captured by at least one sensor system, [0028] and may be captured by autonomous vehicles); and 
responsive to receiving the request, remotely causing the autonomous vehicle to update storage priorities respectively associated with various predefined event types (see [0013, 0014] the system may process and transmit one or more requests. I.e. for the case of a plurality of requests, the storage priorities for various events are updated responsive to at least the specific request), wherein the storage priority controls a likelihood that the autonomous vehicle stores sensor system outputs of detected occurrences of the specific predefined event type (see [0015] if the sensor data matches the criteria for a request, the sensor data and metadata are stored and tagged, using (Figure 1, [0026]), sensor data store 119 in the vehicle. In other words, the storage priority (the request information pertaining to a specific event) controls a 100% likelihood that detection of that specific event causes sensor system output storage), wherein the storage priority associated with the specific predefined event type is remotely caused to be updated from a first likelihood to a different second likelihood (see [0013, 0014] the system may process and transmit one or more requests. I.e. for the case of a plurality of requests the updating of the various event type storage priorities will at least include the likelihood for the specific request being updated from 0% to 100%) based on a parameter of the specific predefined event type (see [0013] the request includes particular sensors to capture a predefined event, i.e. the updated request information (storage priority) is caused to be updated based on (using an input of) a sensor parameter related to the event). 

As above, Michalakis discloses handling a plurality of requests (see [0013, 0014]) and the remotely updating being based on the parameter of the specific predefined event type (see mapping above and [0013] based on the requested particular sensor).

Michalakis does not explicitly recite:
wherein the storage priorities respectively associated with the various predefined event types are updated based on the request to store sensor system outputs for the specific predefined event type,
and wherein remotely causing the autonomous vehicle to update the storage priorities respectively associated with the various predefined event types further includes remotely causing the autonomous vehicle to update a second storage priority associated with a second predefined event type from a third likelihood to a different fourth likelihood based on the parameter of the specific predefined event type.

However Dhesikan et al. teaches a technique in reporting vehicle event data (see [0019], handling reports related to vehicle events such as anomalies),
wherein the storage priorities (see [0029] probabilities for reporting) respectively associated with the various predefined event types are updated based on the request to store sensor system  (see [0029] a reporting policy 370 has plural rules for different grades/events, and [0027, 0030] the data center may update the reporting policy based on a change for one anomaly, and send an updated version of the reporting policy for updating the reporting engine 360 which Is maintained in a vehicle. In other words, the entire reporting policy (including the plural rules (storage priorities) for various predefined event types) is remotely caused to be updated based on a request for a single specific predefined event type),
and wherein remotely causing the autonomous vehicle to update the storage priorities respectively associated with the various predefined event types (see [0030] the remote updating of the reporting policy) further includes remotely causing the autonomous vehicle to update a second storage priority associated with a second predefined event type from a third likelihood to a different fourth likelihood (see [0028] anomalies have different grades and [0029] a rule can state that a certain anomaly with multiple specified grades (e.g. Warning or higher) should be reported. In other words, a request for storage of a specific predefined event type (e.g. a warning grade anomaly) further includes updating of a likelihood for a second predefined event type (e.g. an error or fatal grade anomaly)).

Michalakis further discloses that the vehicle stores data for reporting and may delete excluded data (see [0034, 0035]).
Michalakis does not explicitly recite:
wherein the likelihood causes a subset of sensor system outputs of detected occurrences of the corresponding predefined event type to be stored by the autonomous vehicle and a remaining subset of sensor system outputs of detected occurrences of the corresponding predefined event type to be discarded by the autonomous vehicle.

However Dhesikan et al. teaches the technique as above,
outputs of detected occurrences of the corresponding predefined event type to be stored by the vehicle and a remaining subset of outputs of detected occurrences of the corresponding predefined event type to be discarded by the vehicle (see [0029] probability is one variable which can be used to set a reporting policy, and see [0032, 0034, 0035], Table 1, a rule for reporting is provided by the data center, and a reporting policy may use a probabilistic action, wherein with probability p, the anomaly (event) is reported, or else the report is discarded).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the event reporting system of Michalakis (which updates a storage priority for a specific predefined event type from a first 0% likelihood to a second 100% likelihood, based on the parameter of the specific predefined event type) and the requests in Michalakis to allow rules regarding grades, and probabilistic action, as is taught by Dhesikan et al., (resulting in the updating further including the updating a storage priority for a second predefined event type from a third 0% likelihood to a fourth 100% likelihood) with the motivation of enhancing the flexibility of the system and providing ways to handle data from large numbers of connected vehicles while managing the network related costs associated with event reporting (see Dhesikan et al. [0030, 0031]).

Regarding Claim 18, Michalakis discloses the computer-readable storage medium of claim 16, wherein the request further indicates a number of the detected occurrences of the specific predefined event type for which sensor system outputs are to be stored (see [0013] a request can include a number or range of incidents to collect), wherein the storage priority is further remotely caused to be updated based on the indicated number (see [0015] the request can be marked complete and cancelled when the requested number of incidents has been captured. I.e. the storage priority may be set to 0% likelihood based on the indicated number of events being fulfilled).

Regarding Claim 19, Michalakis discloses the computer-readable storage medium of claim 16, wherein the autonomous vehicle is in a fleet of autonomous vehicles (see [0003] data collection for one or more capable vehicles [0028] which may be autonomous), wherein other autonomous vehicles in the fleet are remotely caused to update stored priorities used by the other autonomous vehicles in response to receiving the request (see [0014] the data coordination system can send the request to a plurality of vehicles, for example a fleet of 10K vehicles, and [0015] in the capable vehicles, when sensor data matches a criteria for a request, sensor data is stored. I.e. the request for all vehicles results in the other vehicles in the fleet remotely updating storage priorities).

Regarding Claim 20, Michalakis discloses wherein remotely causing the autonomous vehicle to update the storage priorities respectively associated with the various predefined event types (see [0013, 0014] the sending of plural requests) further includes remotely causing the autonomous vehicle to update a third storage priority associated with a third predefined event type, wherein the third predefined event type is different from the specific predefined event type and the second predefined event type (see [0013, 0014] a request can be for a completely different event (such as the vehicle hitting a pothole vs navigating an intersection) which is a third predefined event type relative to the specific predefined event type and the second predefined event type (which is similar but of a different grade, per the combination with Dhesikan et al.)).

Michalakis does not explicitly recite the computer-readable storage medium of claim 16,
wherein the second storage priority associated with the second predefined event type is updated based on the updated storage priority associated with the specific predefined event type.

Dhesikan et al. teaches the technique as above,
wherein the second storage priority associated with the second predefined event type (see [00209] a probability for an error or fatal grade anomaly)) is updated based on the updated storage priority associated with the specific predefined event type (see [0029] the probability being part of the same rule for a warning-grade anomaly (the specific predefined event type)).
The motivation to combine Michalakis and Dhesikan et al. was provided above in the rejection of Claim 16.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.) further in view of Publication US2017/0113664A1 (Nix).
Regarding Claim 5, Michalakis does not explicitly recite the computing system of claim 1, wherein the parameter of the specific predefined event type comprises a likelihood of the specific predefined event type occurring.

However Nix teaches a computing system for capturing vehicle events (see Figure 8, [0121] analyzing surprising events using analytics cloud server),
wherein the parameter of the specific predefined event type comprises a likelihood of the specific predefined event type occurring (see [0059] some surprising events may be rare events (a low likelihood of the specific predefined event type occurring) and [0062] a ruleset may be configured such that the event detector identifies rare events. In other words, the storage priority for a rare event is set (a 100% likelihood of storing the sensor output, per [0005, 0006]) based on the rarity of a particular event).
Michalakis to further handle storage priority refinements, as is taught by Nix, with the motivation of increasing the capabilities and flexibility of the system by allowing for refined rules and update patches based on the analyzed data, via a central server (see Nix [0020]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.) further in view of Publication US2017/0092018A1 (Throop et al.).
Regarding Claim 7, Michalakis further discloses the autonomous vehicle and computing device communicating over a network (see [0042]), and that the storage priorities are updated and transmitted to capable vehicles (see [0014]).

Michalakis does not explicitly recite the computing system of claim 1, wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on a transfer rate of data from the autonomous vehicle to a second computing system.

Throop et al. teaches a computing system for analyzing vehicle data (see Figure 1, [0022] vehicle information server 114 receiving data streams for specified information, [0017] which may be for events),
wherein the specific storage priority associated with the specific predefined event type is further remotely caused to be updated based on a transfer rate of data from the autonomous vehicle to a second computing system (see Claim 10, upon receiving a VIN from a vehicle, based on a connection bandwidth with an ECU in the vehicle (which is based on a transfer rate of data from the vehicle to, for example, a mobile device per [0027], a second computing system), the processor transmits a parameter definition which causes the ECU to capture and report data. I.e. the storage priority (instruction for 100% likelihood of capturing data ([0017] which may be associated with an event) is updated based on the transfer rate (bandwidth) to the second device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the computing system of Michalakis to further update the storage priority for a capable vehicle based on a transfer rate, as taught by Throop et al., with the motivation of increasing the convenience and efficiency of data capture from vehicle and avoiding depleting CAN bus bandwidth (see Throop et al. [0016, 0020]).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0266264A1 (Michalakis) in view of Published Application US2019/0229976A1 (Dhesikan et al.) further in view of Published Application US2020/0175788A1 (Park et al.).
Regarding Claim 15, Michalakis discloses receiving event data from the autonomous vehicle signifying the sensor system outputs stored in the autonomous vehicle when the autonomous vehicle detects the specific predefined event type (see Figure 5, [0058], the selected data set (the sensor data responsive to the request) is sent from the vehicle, using a network, to request fulfillment module 340 in the data coordination system).

Michalakis further discloses that the autonomous vehicle may tag data as requested data (see [0015]).

However Michalakis does not explicitly recite the method of claim 10, further comprising:

responsive to labeling the event data, storing the labeled event data in a data store.

Park et al. teaches a method in managing vehicle event data (see e.g. Claim 1), comprising:
responsive to receipt of the event data, assigning a label indicative of the specific predefined event type to the event data (see [0062] after receiving event data, the event data management system 20 classifies the event data by a set of EDR rules [0011] which define the data to be recorded for a particular event); and
responsive to labeling the event data, storing the labeled event data in a data store (see [0062] the event data management system 20 further stores the classified data in a database in the data repository).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Michalakis to further include labeling the event data upon reception, as is taught by Park et al., with the motivation of increasing the utility and flexibility of the system by allowing sorting of the data into that mandated by law and other data (see Park et al., Abstract, [0062]).

Regarding Claim 17, Michalakis discloses receiving event data from the autonomous vehicle signifying the sensor system outputs stored in the autonomous vehicle when the autonomous vehicle detects the specific predefined event type (see Figure 5, [0058], the selected data set (the sensor data responsive to the request) is sent from the vehicle, using a network, to request fulfillment module 340 in the data coordination system).

Michalakis further discloses that the autonomous vehicle may tag data as requested data (see [0015]).

However Michalakis does not explicitly recite the computer-readable storage medium of claim 16, wherein the acts further comprise:
responsive to receipt of the event data, assigning a label indicative of the specific predefined event type to the event data; and
responsive to labeling the event data, storing the labeled event data in a data store.

Park et al. teaches a method in managing vehicle event data (see e.g. Claim 1), wherein the acts comprise:
responsive to receipt of the event data, assigning a label indicative of the specific predefined event type to the event data (see [0062] after receiving event data, the event data management system 20 classifies the event data by a set of EDR rules [0011] which define the data to be recorded for a particular event); and
responsive to labeling the event data, storing the labeled event data in a data store (see [0062] the event data management system 20 further stores the classified data in a database in the data repository).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Michalakis to further include labeling the event data upon reception, as is taught by Park et al., with the motivation of increasing the utility and flexibility of the system by allowing sorting of the data into that mandated by law and other data (see Park et al., Abstract, [0062]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20040199511-A1 teaches subject matter including storage priorities for data types resulting in keeping or discarding data (see e.g. [0297-0303]).
US-7281097-B1 teaches subject matter including balancing multiple types of data requests (see e.g. Claim 1).
US-20130110344-A1 teaches subject matter including updating data requests in remote clients (see e.g. [0050]).
US-9412417-B2 teaches subject matter including managing storage for plural types of digital items (see e.g. Claim 2).
US-20180191584-A1 teaches subject matter including probabilistic determinations of saving or dropping data (see e.g. [0068-0069]).
US-20180261020-A1 teaches subject matter including prioritization of vehicle sensor data of different types (see e.g. Claim 1).
US-10146436-B1 teaches subject matter including data writing priority settings (see e.g. Claim 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619